WOLF, Judge.
Comer appeals from his conviction and sentence for burglary of an occupied conveyance and robbery. Appellant contends that the trial court erred in instructing the jury on flight and that section 775.084, Florida Statutes (Supp.1988), is unconstitutional.
The first point was not properly preserved for appeal, and we find no merit in the constitutional challenge. See Smith v. State, 567 So.2d 55 (Fla. 2nd DCA 1990); Arnold v. State, 566 So.2d 37 (Fla. 2nd DCA 1990); Roberts v. State, 559 So.2d 289 (Fla. 2nd DCA 1990), dismissed, 564 So.2d 488 (Fla.1990); King v. State, 557 So.2d 899 (Fla. 5th DCA 1990), rev. denied, 564 So.2d 1086 (Fla.1990). Cf. Barber v. State, 564 So.2d 1169 (Fla. 1st DCA 1990).
BOOTH and ZEHMER, JJ., concur.